10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Fresno, California 93720 0 O
, reh (559) 233-4880 af»#s,;s@,r -
Fax; (559) 233-9330 9 dcst
779
Attomey for Defendant ago
Miguel Villa-Valle ”

265 E. River Park Circle, Ste. 310

PeterM. Jones (SBN10581) 4 ' j :/E

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

Case No. 1:18-CR-00156-DAD-BAM

APPLICATION TO EXONERATE DEED OF
TRUST WITH AS SIGNMENT OF RENT
AND TO RECONVEY TITLE OF` REAL
PROPERTY; ORDER THEREON

\

Date: September 28, 2018
Time: 8:00 A.M.

Hon. ERICA P. GROSJEAN
Dept.: 10 (6th Floor)

UNITED STATES OF AMERICA,
Plaz'nti]f
vs. l
MIGUEL VILLA-VALLE,
Defena'ant,

\/\_/\/V\_/\'/\./\/\/\/\/ \_/ V

 

 

 

Defendant, Miguel Villa-Valle, hereby requests that this court order the exoneration of
the 310,000 Deed of Trust with'Assignments of Rent currently on file with the Stanislaus County
Recorder as Document # DOC-2018-0054341-00.»`

On July 16, 2018 a $l0,000 bond was ordered in the above-captioned matter, to be
secured by the property of Javier Villa Jr. and Alicia Marquez. On August Sth, 2018, a Deed of
Trust with Assignment of Rents in the amount of $10,000 was filed with the Stanislaus County
Recorder as Docurnent # DOC-2018-0054341-00.

During the week of August 6th, 2018, counsel was informed that Miguel Villa Valle’s
name was not properly Written in the top, left hand corner of the executed Deed of Trust form.
Thereafter, counsel had a subsequent Deed of Trust (DOC-201 8-0055074-00) executed, and
delivered to secure the $10,000 property bond. Defendants hereby request that the first
improperly executed Deed of Trust (DOC-2018-0054341-00) be exonerated and title of the real

property described therein be re-conveyed to Javier Villa J'r. and Alicia Marquez.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Dated: October 18, 2018 Respectfully submitted,

/S/ PETER M. JONES

 

Peter M. Jones
Attorneys for Miguel Villa Valle

ORDER
IT IS HEREBY ORDERED that the Deed of Trust with Assignment of Rents filed on

August 8"‘, 2018 with the Stanislaus County Recorder as Document # DOC`-2018-0054341-00,
be exonerated and the title to the property described therein be re-conveyed to Javier Villa Jr.

and Alicia Marquez_.

~ \
‘ \
DATED; october 16 ,2018 ;\ (9 !`/Q§f\

ERICA P. G`RosJEAN
United States Magistrate Judge

-2-

 

